NOT FOR PUBLICATION                     FILED
                     UNITED STATES COURT OF APPEALS                     JUN 29 2018
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

JUAN ANDRES DEVORA-ROJAS,                        No.   11-71925

                 Petitioner,                     Agency No. A095-722-336

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                 Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                Submitted June 6, 2018**
                                  Pasadena, California

Before: LIPEZ,*** NGUYEN, and OWENS, Circuit Judges.

         Juan Andres Devora-Rojas, a native and citizen of Mexico, petitions for

review of a Board of Immigration Appeals' ("BIA" or "the Board") order denying



   *      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

   **    The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

   ***     The Honorable Kermit V. Lipez, United States Circuit Judge for the First
Circuit, sitting by designation.
his motion to (1) reconsider the dismissal of his appeal from an immigration judge's

rejection of his application for cancellation of removal, and (2) reopen proceedings

based on ineffective assistance of counsel. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reconsider or

reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in

part and grant in part the petition for review.

I. Motion for Reconsideration

      The BIA did not abuse its discretion in denying Devora-Rojas' motion to

reconsider its November 2010 decision to dismiss his appeal on the ground that he

failed to identify any error of law or fact in the BIA's earlier decision. See 8 U.S.C.

§ 1229a(c)(6)(A), (C); 8 C.F.R. § 1003.2(b); Matter of O-S-G-, 24 I. & N. Dec. 56,

57 (BIA 2006) ("A motion to reconsider challenges the Board's original decision and

alleges that it is defective in some regard."). In his motion to reconsider, petitioner

did not explain how the BIA erred in determining that he waived any challenge to

the immigration judge's dispositive finding on the hardship prong of the

cancellation-of-removal inquiry. See generally 8 U.S.C. § 1229b(b)(1) (listing the

prerequisites for cancellation of removal, including a showing that "removal would

result in exceptional and extremely unusual hardship to" qualifying family




                                           2
members). Accordingly, petitioner failed to present a proper argument, and the

BIA's dismissal of his appeal was not an abuse of discretion.1

II. Motion to Reopen

      The BIA abused its discretion in denying Devora-Rojas' motion to reopen

based on ineffective assistance of counsel. "A claim of ineffective assistance of

counsel requires a showing of inadequate performance and prejudice." Martinez-

Hernandez v. Holder, 778 F.3d 1086, 1088 (9th Cir. 2015) (per curiam). The

prejudice element in the context of a motion to reopen requires the petitioner to show

"that the asserted ground for relief is at least plausible." Id.2 The record in this case




      1
         To the extent that petitioner is attempting to challenge the BIA's original
decision, we lack jurisdiction to consider his contentions because he failed to raise
them at the appropriate time. He did not seek judicial review of the BIA's November
2010 decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir. 1996)
("[A] deportation order is 'final when issued, irrespective of the later filing of a
reconsideration motion, and the aggrieved party [must] seek judicial review of the
order within the specified period.'" (quoting Stone v. INS, 514 U.S. 386, 395 (1995)).
In addition, the new hardship information petitioner offers on appeal concerning his
mother's serious kidney problems is not properly before us. See Barrientos v. Lynch,
829 F.3d 1064, 1067 n.1 (9th Cir. 2016) (order) (stating that, "[a]s a general matter,"
this court's review of the merits is limited to "the administrative record on which the
order of removal is based" (quoting 8 U.S.C. § 1252(b)(4)(A)).
      2
         Contrary to the BIA's order, Devora-Rojas was not required to show prima
facie eligibility for voluntary departure. See Martinez-Hernandez, 778 F.3d at 1088
(expressly rejecting the notion that a petitioner must "make out a prima facie case of
eligibility for the ultimate relief sought").


                                           3
easily satisfies that standard with respect to voluntary departure and adjustment of

status.3

       Indeed, the transcript of Devora-Rojas' merits hearing in October 2009,

combined with the declaration he submitted with his motion to reopen, demonstrate

his likely eligibility for voluntary departure. See 8 U.S.C. § 1229c(b)(1); Bhasin v.

Gonzales, 423 F.3d 977, 987 (9th Cir. 2005) ("[F]acts presented in affidavits

supporting a motion to reopen must be accepted as true unless inherently

unbelievable."). The Supreme Court has noted that an alien may obtain multiple

benefits     from      departing       voluntarily,     including,      "of     great

importance, . . . facilitat[ing] the possibility of readmission." Dada v. Mukasey, 554
U.S. 1, 11 (2008). Yet Devora-Rojas' prior counsel neither advised him on the

advantages of voluntary departure nor requested that relief on his behalf.

       The record also shows Devora-Rojas' plausible entitlement to adjustment of

status under 8 U.S.C. § 1255(i).      Prior counsel filed an adjustment of status

application on his behalf, but entirely failed to pursue it. Devora-Rojas asserts that

a labor certification petition was filed on his behalf in 1995, and evidence of the



       3
        We conclude, however, that Devora-Rojas has not shown prejudice as to his
application for cancellation of removal under 8 U.S.C. § 1229b(b)(1). The record
evidence does not suggest that, with effective counsel, he could have plausibly
shown that his removal would cause "exceptional and extremely unusual hardship
to his qualifying family members. See Martinez-Hernandez v. Holder, 778 F.3d
1086, 1089 (9th Cir. 2015) (per curiam) (quoting 8 U.S.C. § 1229b(b)(1)(D)).

                                          4
petition's existence is also in the record. Assuming the existence of the petition for

purposes of the motion, see Bhasin, 423 F.3d at 987, Devora-Rojas has shown

plausible eligibility for adjustment of status. See 8 U.S.C. § 1255(i) (allowing "an

alien physically present in the United States" who is the beneficiary of a labor

certification petition filed on or before April 30, 2001 to adjust status to lawful

permanent residence).

      Accordingly, the record plainly shows that "counsel's performance was so

inadequate that it 'may have affected the outcome of the proceedings.'" Maravilla

Maravilla v. Ashcroft, 381 F.3d 855, 858 (9th Cir. 2004) (per curiam) (quoting

Iturribarria v. INS, 321 F.3d 889, 900 (9th Cir. 2003)). In these circumstances,

Devora-Rojas' lack of compliance with the procedural requirements of Matter of

Lozada, 19 I. & N. Dec. 637 (BIA 1988), is not fatal to his claim. See Castillo-Perez

v. INS, 212 F.3d 518, 525 (9th Cir. 2000) (stating that "the Lozada requirements are

not sacrosanct").   "Here, the record of proceedings themselves is more than

adequate" to "ensure both that an adequate factual basis exists in the record for an

ineffectiveness complaint and that the complaint is a legitimate and substantial one."

Id. at 526.

      The petition for review is therefore denied in part and granted in part,

and the case is remanded to the BIA for further proceedings. Costs are

awarded to the petitioner.


                                          5